Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 July 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer annular member” and the “inner annular member” as recited in claim 4 and the “at least one radially extending stiffener plate” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “distal second” and “second end”.  

The drawings are objected to because:
Fig. 3 contains multiple views (one schematic view and one cross-sectional view).  Each figure should only contain a single view and should be assigned a unique figure ID (i.e. Figs. 3A and 3B, or something similar).  The specification should be amended accordingly.  Fig. 5 contains a similar error.
In Figs. 3 and 4, the text matter is blurry, thereby making the text matter difficult to read.

The markings in Figs. 5 and 10 are too dark and blurry to allow Examiner to identify the various structural elements illustrated in the drawings 
Text matter should only be included in the figures when absolutely necessary.  For example, in Fig. 3, the terms “Tower”, “Friction Wheel”, “Gravel”, “Bucket”, and “Monopile” should be replaced with reference characters as described in the specification. Text matter should also be removed from Figs. 4 and 10.  The labels associated with the lines in Figs. 6A - 6D and 7A - 7D should be removed and should be presented in a legend similar to those shown in Figs. 8A and 8B.
Figs. 6, 7, and 8, as described in the specification, are not included in the set of drawings.  Instead, the set of drawings includes Figs. 6A - 6D, 7A - 7D, 8A, and 8B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In line 6 of paragraph 0027, Examiner suggests changing “a distal second 24” to “a second end 24”, or something similar.  
Figs. 6A - 6D, 7A - 7D, 8A, and 8B are not described in the specification.
In line 5 of paragraph 0047, “Length” should be changed to “length”.
The abbreviation “LVDT” as recited in line 4 of paragraph 0051 should be defined at least once in the specification.
Appropriate correction is required.
Claim Objections
Claims 2, 4, 5, 7, 10, 12, 15, 16, 17, and 18 are objected to because of the following informalities:  
In line 2 of claim 2, Examiner suggests changing “floor” to “sea floor” for clarity.
In lines 1 - 2 of claim 4, “outer annular surface” should be changed to “annular outer surface” to be consistent with terminology used in claim 1, from which claim 4 depends.
In line 2 of claim 4, “inner annular surface” should be changed to “annular inner surface” to be consistent with terminology used in claim 1, from which claim 4 depends.
In line 3 of claim 5, Examiner suggests deleting the term “willed”.
In line 2 of claim 7, “plates” should be changed to “plate”.
In line 2 of claim 10, “the” should be inserted before “suction bucket”.
In line 2 of claim 12, “the” should be inserted before “suction bucket”.
In line 3 of claim 12, “the” should be inserted before “suction bucket”.
In line 2 of claim 15, Examiner suggests changing “floor” to “sea floor” for clarity.

In lines 2 - 3 of claim 16, “inner annular surface” should be changed to “annular inner surface” to be consistent with terminology used in claim 14, from which claim 16 depends.  Claim 17 contains a similar error.
In line 3 of claim 18, Examiner suggests deleting the term “willed”.
In line 2 of claim 20, “plates” should be changed to “plate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “different” renders the claim indefinite because it is unclear in which respect the outer annular member differs from the inner annular member.  For instance, “an inner annular member different than the outer annular member” can be interpreted as requiring the inner annular member and the outer annular member to be made of different materials or the inner 
Regarding claim 13, the use of the term “its” as recited in line 2 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.  Structural elements or limitations should always be referred to by name.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 5:  “the monopile foundation”
Claim 1, lines 6 - 7:  “the lateral load bearing capacity”
Claim 2, line 1:  “the upper surface”
Claim 6, line 1:  “the lower surface”
Claim 12, line 2:  “the resisting moment”
Claim 14, line 6:  “the monopile foundation”
Claim 14, lines 7 - 8:  “the lateral load bearing capacity”
Claim 15, lines 1 - 2:  “the upper surface”
Claim 19, lines 1 - 2:  “the lower surface”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 104594377).
Regarding claims 1 and 14, Chen discloses a hybrid foundation for an offshore wind turbine comprising; an elongated monopile (upper steel cylinder 3 and inner steel cylinder 7) extending from a first end to a distal second along an axis, the first end configured to be inserted into a sea floor, a friction wheel (concrete beam slab 4) having annular outer surface and an annular inner surface that defines an opening through which the monopile foundation extends, the friction wheel extending transverse to the axis and being configured to increase the lateral load bearing capacity of the monopile upon insertion into the sea floor, and an annular suction bucket (steel cover plate 5; lower steel cylinder 8) that extends from the friction wheel towards the first end of the monopile, the suction bucket configured to be driven into the sea floor by pressure differentiation within the bucket during installation of the hybrid foundation (Fig. 1; abstract; paragraphs 0009, 0011, 0012, 0026, 0031, and 0033).
Regarding claims 2 and 15, Chen further discloses the upper surface of the friction wheel (4) is configured to extend above the sea floor upon installation of the hybrid foundation (Fig. 1; paragraph 0033).
Regarding claims 3 and 16, Chen further discloses the friction wheel (4) has an upper surface that extends from the outer annular surface to the inner annular surface (Fig. 1; paragraphs 0012 and 0026).
Regarding claims 4 and 17, Chen further discloses the outer annular surface is defined by an outer annular member (concrete ring beam 16) and the inner annular surface is defined by an inner 
Regarding claims 5 and 18, Chen further discloses the outer annular member (16) and the inner annular member (3) define an annular cavity in the friction wheel that is configured to receive and/or be filled with stone, rock, and/or gravel (cavity is filled with concrete) during installation of the hybrid foundation, the stone, rock, and/or gravel configured to provide vertical load to the hybrid foundation (Figs. 1 and 2; paragraph 0026).
Regarding claims 6 and 19, Chen further discloses the lower surface of the friction wheel (4) is configured to extend substantially parallel to the sea floor (Fig. 1).
Regarding claims 7 and 20, Chen further discloses the friction wheel (4) includes at least one radially extending stiffener plates (compartment plate 6) that prevents the friction wheel from buckling during and/or after installation of the hybrid foundation (Fig. 1; paragraph 0026).
Regarding claim 8, Chen further discloses the friction wheel (4) is coupled to the suction bucket (5, 8) (Fig. 1).
Regarding claim 9, Chen further discloses the suction bucket (5, 8) includes an annular wall (steel cylinder 8) (Fig. 1; paragraph 0026).
Regarding claim 10, Chen further discloses the friction wheel (4) and suction bucket (8) have the same diameter (Fig. 1).
Regarding claim 11, Chen further discloses the friction wheel (4) is integral with the suction bucket (8) (Fig. 1; paragraph 0026).
Regarding claim 12, Chen further discloses the friction wheel (4) and suction bucket (8) are coupled to monopile (7) such that the resisting moment created by the friction wheel and bucket suction after installation of the hybrid foundation transfers to the monopile and tower (1) (Fig. 1; paragraph 0026).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jee et al. (KR 101445131) teaches a hybrid pile foundation comprising a suction bucket (130) and a friction wheel (120) (Figs. 1, 2, 3a, and 3b; abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/10/2022